Case 8:21-cv-00338-CJC-ADS Document 21 Filed 03/19/21 Page 1 of 3 Page ID #:90




       DAVIDA BROOK (275370)
       dbrook@,susmapgodfrey.com ·
   2   KRYSTA KAUBLE PACH1\1AN (280951)
       kpachman(a),susmangodfrey.com
   3   SUSMAN'ciODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400
   4   Los Angeles CA 90067
       Phone: (310) 789-3100; Fax: (310) 789-3150
   5
       ARUN SUBRAMANIAN (Pro Hae Vice)
   6   asubramanian(a),susmangodfrey.com
       SUSMAN GO))FREY L.L.P.
   7   1301 Avenue of the Americas, 32nd Fl.
       New York, NY 10019-6023
   8   Phone: (212) 336-8330; Fax: (212) 336-8340
   9   (See additional counsel on signature page)
  10   Attorneys for Plaintiff
  11

  12
                              UNITED STATES DISTRICT COURT
  13
                             CENTRAL DISTRICT OF CALIFORNIA
  14
                                   SOUTHERN DIVISION
  l5

  16    JANE DOE on behalf of herself and all       Case No. 8:21-CV-0038-CJC-ADS
        others similarly situated,
  17
                                                    Hon. Cormac J Carney
  18                             Plaintiff,
        V.                                          CLASS ACTION
  19

  20    MINDGEEK USA INCORPORATED,                  STIPULATION TO EXTEND TI
        MINDGEEK S.A.R.L~MG                         TO RESPOND TO INITIAL
  21    FREESITES, LTD (D,11/A PORNHUB),
        MG FREESITES II, LTD, MG                    COMPLAINT BY NOT MORE
  22    CONTENT RT LIMITED, AND 9219-               THAN 30 DAYS (L.R. 8-3)
        1568 QUEBEC, INC. (D/B/A
  23    MINDGEEK),
                                                    Complaint served: March 18, 2021
  24                             Defendants.        Current response date: June 16, 2021
                                                    New response date: June 30, 2021
  25   ---------------'
  26
  27

  28


       7998589v 1/0 l 6926
Case 8:21-cv-00338-CJC-ADS Document 21 Filed 03/19/21 Page 2 of 3 Page ID #:91




               Defendants Mindgeek USA Incorporated, Mindgeek S.a.r.1., MG Freesites Ltd
   2   (d/b/a Pornhub), MG Freesites II Ltd, MG Content RT Limited, and 9219-1568
   3   Quebec Inc. (d/b/a Mindgeek) ("Defendants"), by and through their counsel, and
   4   Plaintiff Jane Doe, by and through her counsel, hereby stipulate and agree as follows:
   5           WHEREAS, Plaintiff's Complaint in Jane Doe v. Mindgeek USA
   6   Incorporated, et al., Case No. 8:21-CV-0038-CJC-ADS, was filed in the United
   7   States District Court, Central District of California on February 19, 2021 (ECF No.
   8   1);
   9           WHEREAS, Defendant Mindgeek USA Incorporated was served with the
  10   Complaint on February 26, 2021;
  I1           WHEREAS, Defendant Mindgeek USA Incorporated' s response would be
  12   due on March 19, 2021;
  13           WHEREAS, by this Stipulation, Defendants Mindgeek S.a.r.l., MG Freesites,
  14   Ltd (d/b/a Pornhub), MG Freesites II, Ltd, MG Content RT Limited, and 9219-1568
  15   Quebec, Inc. (d/b/a Mindgeek) waive service of the Complaint;
  16           WHEREAS, pursuant to Federal Rule of Civil Procedure 12(a)(l)(A)(ii), the
  17   deadline for Defendants Mindgeek S.a.r.l., MG Freesites Ltd (d/b/a Pornhub), MG
  18   Freesites II Ltd, MG Content RT Limited, and 9219-1568 Quebec Inc. (d/b/a
  19   Mindgeek) to answer or otherwise respond to the Complaint is June 16, 2021;
  20           WHEREAS, in order to avoid piecemeal litigation, the parties desire to extend
  21   the deadline for all Defendants to answer or otherwise respond to the Complaint to
  22   June 30, 2021;
  23           WHEREAS, the parties have not previously requested an extension of time to
  24   answer or otherwise respond to Plaintiff's Complaint;
  25           WHEREAS, Defendants reserve all defenses or objections to the lawsuit,
  26   except as to service or the absence of service;
  27           NOW THEREFORE, the parties hereby STIPULATE and AGREE that the
  28   time within which all Defendants shall file their answers or otherwise respond to
                                                  2

       7998589v I/016926
Case 8:21-cv-00338-CJC-ADS Document 21 Filed 03/19/21 Page 3 of 3 Page ID #:92




   1   Plaintiffs complaint in this action shall be extended to June 30, 2021, unless a
   2   subsequent order of the Court extends or has the effect of further extending the time
   3   for Defendants to answer or otherwise respond to the Complaint.
   4   Dated: March 18, 2021                DAVIDA BROOK
                                            KRYSTA KAUBLE PACHMAN
   5                                        ARUNSUBRAMANIAN
                                            SUSMAN GODFREY L.L.P.
   6
   7                                        STEVE COHEN (Pro Hae Vice)
                                            SCohen@pollockcohen.com
   8                                        POLLOCK COHEN LLP
   9                                        60 Broad St., 24th Floor
                                            New York, NY 10004
  10                                        Phone: (212) 337-5361
  11

  12                                        By Isl K'!Gyta Kauble Pachman
                                                        sta Kauble Pach.man
  l3                                         Attorneys for Plaintiff

  14   Dated: March 18, 2021                Anthony Penhale
                                            Chief Legal Officer
  15
  16
  17
                                            M
                                            ZQ
                                            7777 Bo~ard Decarie, Suite


                                            B       .
                                                             P2H2


  18                                         Ant ony
                                              Attome for Defendants
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 3

       7998589v I/016926
